El Juez Asociado Sb. del Tobo
emitió la opinión del tribunal..
Se trata de la resolución de una solicitud del apelante para que se fije una fianza que le permita obtener su libertad mien-tras se sustancia y decide el recurso interpuesto por el mismo.
Dicho apelante fué acusado como autor de un delito de asesinato en segundo grado y condenado luego a sufrir la pena dé siete años de presidio con trabajos forzados- como autor de un delito de homicidio voluntario necesariamente comprendido en el de asesinato en segundo grado. Apeló de la sentencia, y ya- archivada la transcripción en la Secre-taría de esta Corte Suprema, presentó un escrito solicitando que esta corte decretara, bajo fianza,, su libertad provisional. Oído el Fiscal y vistos el artículo 374 del Código de Enjuiciamiento Criminal y el caso de El Pueblo v. Perdue, 48 Cal., 552, la corte negó la solicitud, sin perjuicio de que pudiera *211presentarla ante el juez sentenciador. Así lo hizo y sn peti-ción fné también denegada por el juez sentenciador.
El apelante se dirige ahora de nuevo a esta Corte Su-prema insistiendo en que se decrete su libertad" provisional bajo fianza, alegando como razones para ello la negativa del juez sentenciador y el hecho de que la transcripción demues-tra que la defensa planteada en el recurso no está despro-vista de fundamento, según las constancias del récord.'
Con excepción de la variedad introducida por la sección 4 de la ley para enmendar ciertos artículos de] Código de Enjuiciamiento Criminal, aprobada el 12 de marzo de 1903, Leyes de Puerto Rico de 1903, pág. 46, las disposiciones vi-gentes en Puerto Rico sobre la materia son iguales a las de los Estados de California y Utah, interpretadas por las deci-siones que más adelante citaremos.
Dicha sección 4 tomó el lugar- de la 353 del Código de Enjuiciamiento Criminal vigente en Puerto Rico desde e] año de .1902. Con arreglo a la sección 353 “una apelación para ante la Corte Suprema en contra de una sentencia con-denatoria, suspende la ejecución del fallo en tocios los casos que aparejen la pena de muerte, y en todos los demás casos, al presentarse al secretario del tribunal sentenciador una certificación del juez de dicho tribunal o de un magistrado de la Corte Suprema, manifestando que en su opinión existen causas probables para la apelación; pero nunca en ningún otro caso.” Y de acuerdo con la sección 4 de la ley de 1903 arriba indicada “una apelación para ante la Corte Suprema, de una sentencia condenatoria, suspende la ejecución de la misma. ’ ’
No existe, pues, en lá actualidad en Puerto Rico, la distin-ción anteriormente establecida entre las condenas de muerte y prisión, a los efectos de la suspensión de la ejecución de la sentencia en casos en que se apela al Tribunal Supremo.
Pero esta variedad introducida no afecta a los principios. que regulan la libertad provisional, bajo fianza, del conde-nado, pendiente la apelación.
*212De acuerdo con la ley vigente, un acusado que es conde-nado a presidio, por ejemplo, y apela, tiene derecho a que no se le sujete a las reglas que se aplican a los que cumplen sus condenas en la penitenciaría, y a que, si permanece pri-vado de su libertad, se le retenga en las mismas condiciones en que se encontraba antes de su convicción. Pero, para ob-tener su libertad provisional, está sujeto boy, como antes, a las reglas establecidas desde un principio por el Código de Enjuiciamiento Criminal.
Dichas reglas determinan que puede admitirse fianza a un convicto que apela, como cuestión de derecho, cuando la apelación sea contra' una sentencia que lo condena al pago de multa solamente, y como cuestión sujeta al arbitrio del tribunal, en todos los demás casos. Artículo 374, Código de Enjuiciamiento Criminal. En éste el convicto fué condenado a siete años de presidio y es, por lo tanto, discrecional la admisión de la fianza.'
En el caso de Clawson v. United States, 113 U. S., 143, 148, lá Corte Suprema de los Estados Unidos, interpretando preceptos de ley del entonces Territorio de Utah sobre la materia, iguales a los que están hoy en vigor en Puerto Rico, dijo:
“Estas disposiciones estatutarias indican tan claramente la inten-ción del legislador, que no cabe ni siquiera interpretarlas. Como por la sentencia no se impuso al apelante una multa solamente, la admi-sión de la.fianza, pendiente la apelación, no era una cuestión de de-recho, sino que estaba distintamente sometida por el estatuto a la discreción de la corte o juez ante quien se presentó la solicitud. ’1
La solicitud puede presentarse al tribunal sentenciador o a la Corte Suprema, Art. 388 del Código de Enjuiciamiento Criminal, pero la buena práctica exige que lo sea primero a la corte sentenciadora que naturalmente se encuentra en mejores condiciones que ninguna otra para el ejercicio de • su discreción en la apreciación de las circunstancias concu-rrentes en cada caso. Así lo decidió este mismo tribunal en este mismo caso de El Pueblo v. Barrios, 22 D. P. R. 857 *213basándose en la decisión de la Corte Suprema de California en el caso de El Pueblo v. Perdue, 48 Cal., 552, decisión qne luego fué sostenida y aplicada por la misma corte en los casos de El Pueblo v. January, 70 Cal., 34, y Ex parte Turner, 112 Cal., 627.
Como liemos dicho, el apelante acudió a la corte senten-ciadora y la corte negó su solicitud, limitándose en su nueva petición a alegar este hecho y a expresar como fundamento de la misma el de que la defensa planteada en la apelación no está desprovista de fundaménto, según las constancias del récord.
El hecho de que pueda existir una buena causa para la apelación no es por sí solo bastante para que la discreción del tribunal deba ejercitarse necesariamente en el sentido de resolver de modo favorable la petición del apelante en cuanto a la fianza. Véase el caso de Clawson v. United States, supra, y siendo esto así, no es posible llegar a otra conclusión que no sea la de que el apelante no ha demostrado que la corte de distrito abusara de su discreción al negarse a fijar la fianza, único caso en que estaría justificada esta Corte Su-prema en adoptar una resolución contraria a la tomada por la corte sentenciadora.
En Ex parte Turner, supra, se alegó que se había esta-blecido una apelación y se había expedido por el juez senten-ciador un certificado de causa probable para la misma, ’ y además, que el apelante se encontraba tan mal de salud que su vida estaba en peligro de continuar en prisión, y la Corte Suprema de California se expresó así:
“La discreción conferida en casos de esta clase la tiene en primer término la corte que conoció de la cansa o el juez de la misma, People v. Perdue, 48 Cal., 552; People v. January, 70 Cal., 34; y su reso-lución no será modificada o pasada por alto a menos que constituya un abuso manifiesto. Este caso no revela tal abuso de discreción. No existe nada que demuestre la concurrencia de semejante circuns-tancia extraordinaria que justifique el resolver que la solicitud fué denegada indebidamente por el juez de la corte inferior. La prueba no -muestra* que haya tal riesgo de que las consecuencias sean per-*214judiciales a la vida o salud del acusado que claramente haga nece-saria su salida d'e la cárcel en este momento. Si más adelante se presentaren consecuencias más serias con motivo de su detención de tal modo que fuere necesario conceder la fianza, no hay nada que impida la presentación de otra solicitud con tal objeto. Dicha soli-óitud, sin. emba,rgo, siempre debe hacerse en primera instancia, de ser posible, al juez ante el cual fué juzgado el acusado. Ex parte January, supra.” Ex parte Turner, 112 Cal., 629.
Debe negarse la solicitud.

Denegada la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Hutchison no intervino.